USCA11 Case: 21-10459     Date Filed: 08/31/2021    Page: 1 of 7



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 21-10459
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 4:20-cv-10132-KMM


TROPICAL SOUP CORPORATION,

                                                               Plaintiff-Appellant,

                                    versus

CITY OF KEY WEST, a Florida municipal corporation,
TROPICAL SHELL & GIFTS, INC.,

                                                            Defendants-Appellees.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (August 31, 2021)

Before JORDAN, GRANT, and BRASHER, Circuit Judges.

PER CURIAM:

     Tropical Soup Corporation appeals the district court’s dismissal of its 42

U.S.C. § 1983 suit against the City of Key West. Tropical Soup argues that the
          USCA11 Case: 21-10459       Date Filed: 08/31/2021    Page: 2 of 7



district court (1) erred in determining that no contract existed between Tropical Soup

and the city for the lease of a parcel of city-owned property, and that Tropical Soup

therefore lacked any interest in the property; and (2) erred in failing to address its

equal protection claim. After careful consideration, we affirm.

                                I. BACKGROUND

      Tropical Soup is a Florida corporation with its principal place of business in

Key West. In 2010, the city of Key West issued a public notice seeking proposals

for the lease, renovation, and operation of two parcels of city-owned land in Mallory

Square. The city commission liked Tropical Soup’s proposal and authorized the City

Manager to begin negotiating the terms of the lease. Over the next ten years, Tropical

Soup worked with the city to conform its development plans to the city’s

specifications. About ten years into the negotiations, the city sent a potential lease

agreement to Tropical Soup for review. Before the lease was executed, however, the

city’s planning board passed a resolution imposing additional conditions on its

approval of the project. One of those conditions required Tropical Soup and the city

to reach an agreement with another of the city’s lessors, Tropical Shell & Gifts, Inc.,

regarding a disputed parcel that might have been part of a lease to Tropical Shell. A

few weeks later, the city commission of Key West passed a resolution directing the

City Manager to cease negotiations with Tropical Soup.




                                          2
            USCA11 Case: 21-10459       Date Filed: 08/31/2021    Page: 3 of 7



      Tropical Soup sued the city in the United States District Court for the Southern

District of Florida. It alleged that the city had deprived it of a property interest

without due process of law and violated its constitutional guarantee of equal

protection. Tropical Soup sought relief in the form of damages, specific

performance, and promissory estoppel. The district court dismissed with prejudice

Tropical Soup’s complaint for failure to state a claim. Tropical Soup timely

appealed.

                           II. STANDARD OF REVIEW

      We review a district court’s dismissal of a complaint for failure to state a claim

de novo and accept the allegations in the complaint as true, construing them in the

light most favorable to the plaintiff. Henderson v. McMurray, 987 F.3d 997, 1001

(11th Cir. 2021). A motion to dismiss for failure to state a claim tests whether the

plaintiff’s factual allegations, taken as true, sufficiently “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). On a motion to

dismiss, the plaintiff is entitled to all reasonable inferences in its favor. Sebastian v.

Ortiz, 918 F.3d 1301, 1307 (11th Cir. 2019). But if the plaintiff’s allegations conflict

with the attached exhibits, the exhibits control. See Griffin Industries, Inc. v. Irvin

496 F.3d 1189, 1206 (11th Cir. 2007).

                                  III. DISCUSSION




                                            3
          USCA11 Case: 21-10459        Date Filed: 08/31/2021    Page: 4 of 7



      Tropical Soup makes two arguments in support of its claim that the city

deprived it of its property rights. First, Tropical Soup argues that it formed a binding

contract with the city despite the absence of an executed lease. Second, Tropical

Soup argues that the city treated it differently from similarly situated parties when it

ended negotiations for the Mallory Square properties. We address each in turn.

      First, even viewing Tropical Soup’s allegations in a favorable light, its

contract argument fails. Tropical Soup concedes that the lease agreement was never

executed. It nevertheless contends that a contract existed because the city’s proposed

terms constituted a formal offer, which it then accepted, forming a binding contract.

This argument fails for two reasons. First, Florida law does not recognize oral

contracts for leases of land for more than one year. Fla. Stat. Ann. § 725.01. Here,

the proposed agreement contained a lease term of ten years. Second, Florida courts

do not enforce oral or implied contracts against municipalities because “a

municipality waives the protections of sovereign immunity only when it enters into

an express contract.” See City of Fort Lauderdale v. Israel, 178 So.3d 444, 447 (Fla.

Dist. Ct. App. 2015). When a contract is not mutually enforceable or “provides no

remedy by way of enforcement,” it is illusory. Florida Dep't of Environmental. Prot.

v. ContractPoint Florida Parks, LLC, 986 So. 2d 1260, 1270 (Fla. 2008) (citing Pan-

Am Tobacco Corp. v. Department of Corrections, 471 So.2d 4, 5 (Fla. 1984)).




                                           4
            USCA11 Case: 21-10459            Date Filed: 08/31/2021        Page: 5 of 7



Because the unexecuted lease agreement is unenforceable against the city, Tropical

Soup had no valid contract upon which it could establish a property interest. 1

       Second, Tropical Soup argues that the district court erred in failing to

recognize that its class-of-one equal protection claim did not depend on the existence

of a property interest. Specifically, Tropical Soup argues (1) that it pleaded sufficient

facts to make out an equal protection claim and (2) that if it was required to allege

more facts to state a claim, it should have been given leave to do so. We disagree.

       The district court did not separately analyze Tropical Soup’s class-of-one-

equal protection claim. But, because we review a dismissal for failure to state a claim

de novo, the district court’s silence on Tropical Soup’s equal protection claim does

not prevent us from reviewing it. Long v. Commissioner of IRS, 772 F.3d 670, 675

(11th Cir. 2014). To prevail on a class-of-one equal protection claim, a plaintiff must

show (1) that it was treated differently from others who were “similarly situated”

and that (2) there was “no rational basis for the difference in treatment.” Grider v.

City of Auburn, Ala., 618 F.3d 1240, 1263–64 (11th Cir. 2010). Plaintiffs face a high

bar when alleging facts in support of such claims, as “we are obliged to apply the

‘similarly situated’ requirement with rigor.” Griffin, 496 F.3d at 1207. To avoid



1
  Tropical Soup argues that even in the absence of a valid contract, it had a constitutionally
protected property right in the Mallory Square parcels. But because it raised this issue for the first
time in its reply brief, we decline to address it. See United States v. Chalker, 966 F.3d 1177, 1195
n.8 (11th Cir. 2020).


                                                  5
           USCA11 Case: 21-10459        Date Filed: 08/31/2021      Page: 6 of 7



dismissal, a class-of-one plaintiff must allege facts sufficient to show that it was

“intentionally treated differently from others similarly situated.” See Village of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000). “A class-of-one plaintiff might fail

to state a claim by omitting key factual details in alleging that it is ‘similarly situated’

to another.” Griffin, 496 F.3d at 1205. In other words, to satisfy the “similarly

situated” element, a plaintiff must allege more than nameless, faceless “others.” Id.

       Tropical Soup alleged that the city treated Tropical Soup differently from

“similarly-situated persons or entities whose RFPs were approved and accepted.”

But Tropical Soup did not name or describe any similarly situated municipal lessors

who were treated better than it was treated. Tropical Soup has therefore failed to

show that it was treated differently than others who were similarly situated and has

failed to state a class-of-one equal protection claim. Tropical Soup now argues that,

though it did not move for leave to amend, the district court should have sua sponte

given it leave to amend its complaint to include the necessary factual allegations.

But when a party is represented by counsel, a district court does not abuse its

discretion by declining to grant leave to amend sua sponte. Wagner v. Daewoo

Heavy Industries America Corp., 314 F.3d 541, 542 (11th Cir. 2002). Because

Tropical Soup did not allege any facts in support of its assertion that it was treated

differently than others who were similarly situated, it failed to state an equal

protection claim.


                                             6
         USCA11 Case: 21-10459   Date Filed: 08/31/2021   Page: 7 of 7



                             IV. CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s dismissal of

Tropical Soup’s complaint.




                                     7